                                   1:19-cv-01385-JBM-JEH # 16          Page 1 of 1
                                                                                                            E-FILED
Judgment in a Civil Case (02/11)                                                  Friday, 03 April, 2020 10:46:01 AM
                                                                                       Clerk, U.S. District Court, ILCD
                               UNITED STATES DISTRICT COURT
                                                     for the
                                            Central District of Illinois

Bump Boxes, Inc.,                                    )
                                                     )
                    Plaintiff,                       )
                                                     )
                               vs.                   )        Case Number: 19-1385
                                                     )
Luis Licea                                           )
                                                     )
                      Defendant.                     )


                                        JUDGMENT IN A CIVIL CASE

  ☒ DECISION BY THE COURT.                        This action came before the Court, and a decision has
been rendered.

     IT IS ORDERED AND ADJUDGED that Plaintiff, Bump Boxes, Inc.’s action against
Defendant, Luis Licea is dismissed without prejudice for lack of personal jurisdiction over
Defendant.



       Dated: 4/3/2020

                            JBM Approved                      s/ Shig Yasunaga
                                                              Shig Yasunaga
                                                              Clerk, U.S. District Court
